



GEORESOURCES, INC.

SUBSCRIPTION AGREEMENT




1.

Subscription.  Subject to the terms and conditions of this Subscription
Agreement (this “Agreement”) and the Registration Rights Agreement, attached
hereto (the “Registration Rights Agreement”), the undersigned purchaser (the
“Purchaser”) hereby irrevocably subscribes for _______________ shares of Common
Stock (the “Common Stock”) of GeoResources, Inc., a Colorado corporation (the
“Company”) at $______ per share and hereby tenders this Agreement and the
Registration Rights Agreement.  The Purchaser agrees that this Agreement shall
be irrevocable and shall survive the death or disability of the Purchaser.  




2.

Representations, Warranties and Covenants of the Purchaser.  The Purchaser
hereby represents and warrants to and covenants with the Company as follows:




(a)

Unless otherwise expressly disclosed to the Company in writing, the Purchaser is
both (i) an “accredited investor” as such term is defined in Rule 501 of
Regulation D promulgated under the Securities Act of 1933, as amended (the
“Securities Act”) and set forth hereto on page Q-2 (for natural persons) and R-1
(for organizations), and (ii) a sophisticated investor who has knowledge and
experience in financial and business matters so as to be capable of evaluating
the merits and risks of an investment in the stock of the Company.  Furthermore,
the information contained in the Purchaser’s Confidential Purchaser
Questionnaire attached hereto is complete, accurate and true in all respects.




(b)

The Purchaser understands that the offer and sale of Common Stock pursuant to
this Agreement is made in conjunction with the Registration Rights Agreement.  




(c)

The Purchaser’s overall commitment to investments which are not readily
marketable is not disproportionate to the Purchaser’s net worth, an investment
in the Company will not cause such overall commitment to become excessive, and
Purchaser can afford to bear the loss of the Purchaser’s entire investment in
the Company.




(d)

The Purchaser has adequate means of providing for the Purchaser’s current needs
and personal contingencies and has no need for liquidity in the Purchaser’s
investment in the Company.




(e)

The Purchaser has, to the extent the Purchaser has deemed advisable, employed
the services of the Purchaser’s professional advisors to evaluate the merits and
risks of such an investment on the Purchaser’s behalf.




(f)

The Purchaser acknowledges that an investment in the Company is subject to a
multitude of material risks, including those set forth under “Risk Factors” in
the Company’s Form 10-KSB for the year ended December 31, 2006 filed with the
Securities and Exchange Commission on April 2, 2007.




(g)

For purposes of this private placement and an investment in the Company, the
Company has made available to the Purchaser the opportunity to ask questions of
and receive answers from the Company and its management, and to obtain any
additional information relating to the Company and the offer and sale of Common
Stock to the purchasers, to the extent that that the Company possess such
additional information or can acquire it without unreasonable effort or expense.
 The Purchaser has asked questions of, and has received answers and additional
information, as the Purchaser deemed appropriate, as provided in the preceding
sentence in this clause (g).




(h)

The Purchaser hereby acknowledges that the Purchaser has been advised that this
purchase of Common Stock has not been registered with, or reviewed by, the
Commission because the transaction is intended to be a non-public, private
offering pursuant to Section 4(2) of the Securities Act and Regulation D
thereunder.  The Purchaser represents and warrants that the Common Stock being
acquired under this Agreement is being acquired for the Purchaser’s own account,
for investment purposes only and not with a view for distribution or resale to
others.  The Purchaser agrees that the Purchaser will not sell or otherwise
transfer the securities being acquired hereby, including by way of a gift,
unless they are registered under the Securities Act or unless, in the opinion of
counsel satisfactory to the Company, an exemption from such registration is
available.  




(i)

The Purchaser understands that no securities administrator of the federal
government or any state has made any finding or determination relating to the
fairness of the investment offered through this Agreement and that no securities
administrator of the federal government or any state has recommended or
endorsed, or will recommend or endorse, the private placement of the securities
purchased hereby.




(j)

The Purchaser acknowledges that as a condition to the Company’s acceptance of
this Agreement, the Purchaser must execute a counterpart signature page to the
Registration Rights Agreement, thus becoming a party to, and bound by, the
Registration Rights Agreement.  The Purchaser acknowledges that the Purchaser
has reviewed and understands the Registration Rights Agreement.




(k)

The Purchaser has the full legal competence and capacity and right to execute,
deliver and perform this Agreement and the Registration Rights Agreement, and
such execution, delivery and performance will not constitute or result in a
breach or default under, or conflict with, any order, ruling or regulation of
any court or other tribunal or of any governmental commission or agency, or any
agreement or other undertaking to which the Purchaser is a party or by which the
Purchaser is bound.  This Agreement and Registration Rights Agreement constitute
the legal, valid and binding obligations of the Purchaser, enforceable in
accordance with their terms.




(l)

The Purchaser acknowledges that no general or public solicitation or general
advertising (including communications published in any newspaper, magazine or
other broadcast) has been received by or made to the Purchaser with respect to
the private placement of the securities purchased hereby, nor has any such
general or public or general advertising been made by the Purchaser.




(m)

The decision of the Purchaser to invest in the Common Stock is solely the result
of the Purchaser’s own personal decision, and the Purchaser has fully considered
and assessed the legal, tax, economic and related matters concerning this
investment and its suitability for the Purchaser before entering in this
Agreement.




(n)

The Purchaser has been furnished and has completed and executed the attached
Confidential Purchaser Questionnaire, and the information set forth therein by
the Purchaser is true and correct in all respects and is incorporated by
reference into this Agreement.




3.

Indemnification.  The Purchaser acknowledges and understands the meaning and
legal consequences of the representations, warranties, covenants and agreements
in Paragraph 2 above and that the Company will rely upon such representations,
warranties, covenants and agreements, and the Purchaser hereby agrees to
indemnify and hold harmless the Company and its respective officers, directors,
controlling persons, representatives, agents and employees, from and against any
and all losses, damages or liabilities due to or arising out of a breach of any
representation, warranty, covenant or agreement made by the Purchaser as set
forth in this Agreement.  All representations, warranties, covenants and
agreements contained in this Agreement, along with this indemnification shall
survive the Company’s acceptance of this Agreement.




4.

Restrictions on Transfer.  The stock certificates representing the Common Stock
of the Company issued to the Purchaser will bear a legend substantially as
follows:




THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE “SECURITIES ACT”) AND MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER
THE SECURITIES ACT OR UNLESS THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.




THE SALE, PLEDGE, HYPOTHECATION OR TRANSFER OF THE SECURITIES REPRESENTED BY
THIS CERTIFICATE IS SUBJECT TO THE TERMS AND CONDITIONS OF A THAT CERTAIN
REGISTRATION RIGHTS AGREEMENT BY AND AMONG THE COMPANY AND CERTAIN OF ITS
STOCKHOLDERS.  COPIES OF SUCH AGREEMENT MAY BE OBTAINED UPON WRITTEN REQUEST TO
THE SECRETARY OF THE COMPANY.




5.

Brokers or Finders.  The Purchaser represents and warrants that no person has or
will have, as a result of the transactions contemplated by this Agreement, any
right, interest or valid claim against or upon the Company or the Purchaser, as
the case may be, for any commission, fee or other compensation as a finder or
broker because of any act or omission by the Purchaser, or by its agents.




6.

Modification.  Neither this Agreement nor any provision hereof shall be waived,
modified, changed, discharged or terminated except by an instrument in writing
signed by the party against whom any waiver, modification, charge, discharge or
termination is sought.




7.

Notices.  All notices, requests, consents and other communications hereunder
shall be in writing and shall be deemed to have been duly made when delivered,
or mailed by registered or certified mail, return receipt requested:




(a)

if to the Purchaser, to the address set forth on the signature page of this
Agreement or at such address as Purchaser has advised the Company of in writing;
or




(b)

if to the Company, to




GeoResources, Inc.

Attn:  President

110 Cypress Station Drive, Suite 220

Houston, Texas 77090




or at such other address as the Company has advised the Purchaser of in writing.




8.

Binding Effect.  Except as otherwise provided herein, this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their heirs,
executors, administrators, successors, legal representatives and assigns.




9.

Entire Agreement.  This Agreement contains the entire agreement of the parties
with respect to the matters set forth herein and there are no representations,
covenants or other agreements except as stated or referred to herein.




10.

Assignability.  This Agreement is not transferable or assignable by the
undersigned or any successor thereto.




11.

Applicable law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of Colorado without reference to the principles
thereof relating to the conflict of laws.




12.

Jurisdiction and Service of Process.  The parties irrevocably consent to the
jurisdiction of the courts of the State of Colorado and of any federal or state
court located in the county of Denver, Colorado in connection with any action or
proceeding arising out of or relating to this Agreement.




13.

Attorneys Fees.  In the event of a dispute regarding this Agreement that results
in litigation or arbitration, the prevailing party, as determined by the finder
of fact, shall be entitled to an award of reasonable attorneys fees.




14.

Counterparts.  To facilitate the execution of this Agreement, any number of
counterparts hereof may be executed, and each such counterpart shall be deemed
to be an original instrument, but all such counterparts together shall
constitute but one instrument.  Facsimile signatures shall have the same effect
as an original signature.




15.

Certification.  The Purchaser certifies that the Purchaser has read this entire
Agreement and the attached Confidential Purchaser Questionnaire and that every
statement on the Purchaser’s part made and set forth herein and therein is true
and complete.




[Remainder of this page intentionally left blank; signature page follows.]



1


















IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the ___
day of _________ 2007.







Address:




_________________________________

_______________________________

Signature of Purchaser




_________________________________

_______________________________

Typed/Printed Name of Purchaser













Accepted as of the ____ day of ___________ 2007.




GEORESOURCES, INC.







By:___________________________________

Name: ________________________________

and Title:______________________________







[Confidential Purchaser Questionnaire Follows.]





GEORESOURCES, INC.

CONFIDENTIAL PURCHASER QUESTIONNAIRE

(NATURAL PERSONS)




Name of Purchaser and Social Security Number:




Social

________________________________________

Security No.:_______________________




1.  Background Information.




(a) Home Address:_____________________________________________________




(b) Home Telephone:____________________




(c) U.S. Citizen:

Yes___

No____




(d) Occupation:_______________________________________________




(e) Employer:________________________________________________




(f) Business Address:__________________________________________________




(g) Business Telephone:___________________




(h) Age:__________




(i) Send Mail to:

Home___

Office___




Other address:________________________________________________________




(j) Are you aware that an investment in the Company has significant risk?




Yes____

No____







(k) Do you have a means of providing for your needs and personal contingencies
following your investment in the Company, having no need for liquidity from this
investment for the foreseeable future?




Yes____  No____




2.  Are you investing in the Common Stock of the Company solely for your own
account, and without joint or common ownership with any other person?




Yes____  No____




If not, please state any other persons you are investing with or for, and the
nature of any joint or common ownership of the stock with them:




_______________________________________________________________________




3.  Purchaser Suitability.




Please indicate whichever of the following (if any) certifications apply to you:




(a) I certify that I am an “accredited investor” because I have an individual
net worth (or joint net worth with my spouse) in excess of $1,000,000.  Yes____
 No____




For purposes of the foregoing paragraph (a), the term “net worth” means the
excess of total assets over total liabilities.  For the purpose of determining a
person's net worth, the principal residence owned by an individual should be
valued at fair market value, including the cost of improvements, net of current
encumbrances.




(b) I certify that I am an “accredited investor” because I had an individual
income (not including any amounts attributable to my spouse or to property owned
by my spouse) of more than $200,000 in each of the previous two (2) calendar
years and I reasonably expect to reach the same income level in the current
year.  Yes____  No____




For purposes of the foregoing paragraph (b) and paragraph (c) which follows,
“income” means actual economic income, which may differ from adjusted gross
income for income tax purposes.  Accordingly, the Purchaser should consider
whether the Purchaser should add any or all of the following items to the
Purchaser’s or the Purchaser’s and the Purchaser’s spouse’s adjusted gross
income for income tax purposes in order to reflect more accurately the actual
economic income:  any tax-exempt income received, losses claimed as a limited
partner in any limited partnership, deductions claimed for depletion,
contributions to an IRA or Keogh retirement plan, and alimony payments.




(c) I certify that I am an “accredited investor” because I had a joint income
with my spouse in excess of $300,000 in each of the previous two (2) calendar
years and I reasonably expect to reach the same income level in the current
year.  Yes____  No____




(d) Have you had training or experience in financial and business matters?




Yes ______

No ______




If yes, please give details: __________________________________________




___________________________________________________________________________








4.  Reliance by the Company.




I understand that the Company will be relying on the accuracy and completeness
of my responses to the foregoing questions, and I represent, warrant and
covenant to the Company as follows:




(a) The answers to the above questions are complete and correct and may be
relied upon by the Company in determining whether the offering in connection
with which I have executed this Confidential Purchaser Questionnaire is exempt
from registration under the Securities Act; and




(b) I will notify the Company immediately of any material change in any
statement made herein or any event resulting in the omission of any statement
required to be made herein that occurs prior to the acceptance of my
subscription by the Company.







______________________________

Signature of Purchaser




Dated: ______________, 2007

_______________________________

Typed/Printed Name of Purchaser




















GEORESOURCES, INC.

CONFIDENTIAL PURCHASER QUESTIONNAIRE

(ORGANIZATIONS ONLY)




Name of Purchaser and Tax Identification Number:




Tax

___________________________________

Identification No.:_______________________




1.  Background Information.




(a) Principal Contact and Position :__________________________________________




(b) Address:____________________________________________________________




(c) Telephone: _______________________




(d) Fax Number:______________________




(e) Email:__________________________________________







This Confidential Purchaser Questionnaire, which is attached to and made part of
that certain Subscription Agreement, between the undersigned and, if accepted,
the Company (the “Subscription Agreement”), is applicable only to those
prospective investors which are organizations as opposed to natural persons.  




The undersigned makes the following representations and warranties, in addition
to those set forth in the Subscription Agreement, subject to all other terms
contained in the Subscription Agreement.




Section 1.

As provided in Section 2(a) of the Subscription Agreement, the undersigned
organization is an “accredited investor” because it is (check each applicable
condition):




_______

A bank as defined in Section 3(a)(2) of the 1933 Act;




_______

A savings and loan association or other institution as defined in Section
3(a)(5)(A) of the 1933 Act, whether acting in his individual or fiduciary
capacity;




_______

A broker-dealer registered pursuant to Section 15 of the Securities Exchange Act
of 1934;




_______

An insurance company as defined in Section 2(13) of the 1933 Act;




_______

An investment company registered under the Investment Company Act;




_______

A business development company, as defined in Section 2(a)(48) of the Investment
Company Act;




_______

A Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301 (c) or (d) of the Small Business Investment Act
of 1958;




_______

An employee benefit plan (other than a participant - directed plan), established
and maintained by a state, its political subdivisions, or any agency or
instrumentality of a state or its political subdivisions, for the benefit of its
employees with total assets in excess of $5,000,000;




_______

An employee benefit plan (other than a participant - directed plan) within the
meaning of the Employee Retirement Income Security Act of 1974 (“ERISA”) if
either (a) the investment decision is made by a plan fiduciary (as defined in
Section 3(21) of ERISA) which is a bank, savings and loan association, insurance
company, or registered instrument adviser, or (b) the employee benefit plan has
assets in excess of $5,000,000;




_______

A private business development company, as defined in Section 202(a)(22) of the
Advisers Act;




_______

An organization described in Section 501(c)(3) of the Internal Revenue Code of
1986 (the “Code”), not formed for the specific purpose of acquiring the Common
Stock, and which has total assets in excess of $5,000,000;




_______

A corporation, a Massachusetts or similar business trust, or a partnership,
which entity was not formed for the specific purpose of acquiring the Common
Stock, and which has total assets in excess of $5,000,000;




_______

An IRA or other self-directed employee benefit plan established for the benefit
of one or more individuals and with investment decisions made solely by persons
who are accredited investors at the time of purchase of the Common Stock;




_______

A trust with assets in excess of $5,000,000, not formed for the specific purpose
of acquiring the Common Stock, whose purchase of the Common Stock is directed by
a sophisticated person as described in Rule 506(b)(ii) promulgated under the
1933 Act; and/or




_______

An entity of which each of the equity owners (a) satisfies one or more of the
above conditions of this Item (1); or (b) is either: a natural person whose
individual net worth, or joint net worth together with that person’s spouse,
exceeds $1,000,000 or is a natural person who had an individual income in excess
of $200,000 in each of the two most recent years or joint income with that
person’s spouse in excess of $300,000 in each of those years and has a
reasonable expectation of reaching the same income level in the current year.




Section 2.

The undersigned is ___/is not ___ (check one) an Investment Company Investor, as
defined below.  




An “Investment Company Investor” is (i) an investment company registered under
the Investment Company Act, (ii) a “private investment company” exempt from
registration under the Investment Company Act pursuant to Section 3(c)(1)
thereof, or (iii) a “business development company” as defined in Section
202(a)(22) of the Investment Advisers Act of 1940.




Section 3.

This acquisition has been duly authorized by all necessary directors, officers
or other necessary persons of the undersigned and will not violate any agreement
to which the undersigned is a party; and the Subscription Agreement shall be
valid and binding against the undersigned and enforceable against it in
accordance with its terms.




Section 4.

As a partnership, corporation, trust or other entity, the undersigned represents
and warrants that (i) the undersigned has enclosed with this Agreement
appropriate evidence of the authority of the individual executing the
Subscription Agreement to act on behalf of the undersigned, (ii) the undersigned
was not specifically formed to acquire the Common Stock subscribed for herein,
(iii) the equity owners of the undersigned share in the profits and losses of
all investments of the undersigned in the same way on the basis of their
proportional ownership, and do not have non-pro rata Common Stock in specified
investments of the undersigned, and (iv) neither the undersigned nor any person
owning an interest in the undersigned owns Common Stock in the Company.













______________________________

Signature of Purchaser

Name:

Title:







Dated: ______________, 2007

_______________________________

Typed/Printed Name of Purchaser




